         Case 8:19-bk-14238-ES Doc 10 Filed 11/15/19                                Entered 11/15/19 21:32:18                Desc
                             Imaged Certificate of Notice                           Page 1 of 2
                                              United States Bankruptcy Court
                                             Central District of California
In re:                                                                                                     Case No. 19-14238-ES
Electronic Cigarette Convention, LLC                                                                       Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0973-8                  User: tlawC                        Page 1 of 1                          Date Rcvd: Nov 13, 2019
                                      Form ID: van116                    Total Noticed: 1


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Nov 15, 2019.
db             +Electronic Cigarette Convention, LLC,   1010 North Hanover Place,   Anaheim, CA 92801-3146

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Nov 15, 2019                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on November 13, 2019 at the address(es) listed below:
              Jerome S Demaree   on behalf of Debtor   Electronic Cigarette Convention, LLC stan@demaree-law.com
              United States Trustee (SA)   ustpregion16.sa.ecf@usdoj.gov
              Weneta M Kosmala (TR)   ecf.alert+Kosmala@titlexi.com,
               wkosmala@txitrustee.com;dmf@txitrustee.com;kgeorge@kosmalalaw.com
                                                                                            TOTAL: 3
         Case 8:19-bk-14238-ES Doc 10 Filed 11/15/19                            Entered 11/15/19 21:32:18               Desc
                             Imaged Certificate of Notice                       Page 2 of 2
                                           United States Bankruptcy Court
                                            Central District of California
In re:                                                             CHAPTER NO.:   7
Electronic Cigarette Convention, LLC
                                                                   CASE NO.:   8:19−bk−14238−ES

                                NOTICE OF DEFICIENCY OF FILING FEES
                               REQUIRED TO ADD ADDITIONAL CREDITORS

To: Debtor and Debtor's Attorney of Record,

On 11/12/2019 the Clerk's office accepted for filing a mailing matrix and/or schedule D, E/F listing new creditors to be added to
the above−listed case. The Court must collect a $31.00 filing fee whenever creditors are added to the mailing matrix and/or
Schedule D, E/F are amended.

Please be aware that no action will be taken by the Court regarding this filing as the creditor(s) will not be added to the case
until after the filing fee for the document(s) listed above is paid. Note that only parties entered in the case will receive
notifications from the court. To ensure the additional creditor(s) timely receive documents to which they are entitled,
please submit the required fling fee immediately.


Bankruptcy Court Fees may be paid by:

          (1)     Cash − only acceptable if paying in person.
          (2)     U.S. Postal Service money order or cashier's check from an acceptable financial institution made payable to the
                  U.S. Bankruptcy Court.
                  Credit Cards and Personal/Business Checks ARE NOT ACCEPTED from DEBTORS to pay fees.
          (3)     Attorney or law firm checks must include a current pre−printed name, street address, telephone number and
                  California attorney bar number.
          (4)     Credit card transactions must be made in person by the cardholder, however, this does not apply to electronically
                  filed documents.

          Send a copy of this notice with proper payment to:


                                                    411 West Fourth Street, Suite 2030,
                                                        Santa Ana, CA 92701−4593



Any questions regarding the Court's policies for payment of this fee and/or the check acceptance policy should be directed to
the Court's Call Center at the toll free number (855) 460−9641, Monday through Friday, 9:00 a.m. to 4:00 p.m. excluding federal
holidays.




Dated: November 13, 2019                                                       BY THE COURT
                                                                               Kathleen J. Campbell
                                                                               Clerk of Court
(Form van116−ndfacr) Rev (12/2016)                                                                                      9 − 8 / TLG
